PER CURIAM.
We affirm the final judgment in this dissolution action with the following exception: Beverly Lindle asked the court to award permanent periodic alimony in the amount of $1,000 per month. The court awarded $1,200. Our examination of the record fails to disclose any explanation or justification for the amount. See McCray v. McCray, 493 So.2d 1117 (Fla. 1st DCA 1986). We therefore reverse this award and remand for reconsideration. Upon remand, the trial court shall either reduce the amount to $1,000 per month, the amount requested by Beverly Lindle, or make a matter of record any explanation or justification for the greater amount.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and GLICKSTEIN and STONE, JJ., concur.